DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed March 13, 2022.  Claims 1, 8-11, 14, 16, 24, and 34 are currently amended.  Claims 19-21, 26-33, and 35-72 have been canceled from consideration.  Claims 1-18, 22-25, and 34 are pending review in this correspondence.  

Response to Amendment
Rejection of claims 16 and 24 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments.
Rejection of claims 1-5, 12, 22-25, and 34 as being anticipated by Koptis et al (US 2017/0008687 A1) is modified in view of applicant’s claim amendments.
Rejection of claims 1-14, 22-25, and 34 as being anticipated by Beroz et al (US 2013/0283884 A1) is modified in view of applicant’s claim amendments.
Rejection of claims 15-18 as being unpatentable over Beroz et al (US 2013/0283884 A1) in view of Kelly et al (USP 5, 779,984) is maintained in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12, 22-25, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koptis et al (US 2017/0008687 A1).
	With respect to claim 1, Koptis discloses a pipette tip (cylindrical container 10, See Fig. 1 and Para. 0069) comprising:
	A body defining an inner volume (diametrical void 25) and having a first end (first end 10) and a second end (second end 20), the first end arranged to pass a liquid into and out of the pipette tip (first end of container body has an opening 42, See Para. 0069 and Fig. 1) and the second end for attachment to a pipette (twistable handle 100, See Para. 0075) and
	A bladder sealingly attached to the body, wherein the bladder includes a membranous sac in a collapsed configuration disposed in the inner volume (collapsible bellows 65, See para. 0070 and Fig. 1; applicant should note that the bellows takes the form of a collapsed configuration when it is compressed).
	With respect to claim 2, Koptis discloses that the bladder is disposable in the inner volume of the body (See Fig. 1 and Para. 0070).
	With respect to claim 3, Koptis disclose that the bladder is arranged to cause a volume f liquid to be drawn into or expelled from the inner volume through the first end in response to a pressure gradient applied across the bladder (See Para. 0081 for discussion of use of the dispenser 5 via compression of first and second bellows via handle 100).
	With respect to claim 4, Koptis discloses that the bladder is arranged to permit a volume liquid to be drawn into the inner volume through the first end in response to a negative pressure gradient directed from the first end toward the second end and across the bladder, and wherein the bladder is arranged to permit a volume of liquid to be expelled from the inner volume through the first end in response to a positive pressure gradient directed from the first end toward the second end and across the bladder (See Para. 0081 and Fig. 1).
	With respect to claim 5, Koptis discloses that bladder has a first side (first end 65) and a second side (second end 70), wherein the first side faces the first end of the body, and wherein the negative pressure gradient is generated by drawing a vacuum on the second side (via handle 100) (See Paras. 0070, 0075, and 0081).
	With respect to claim 12, Koptis discloses that the bladder provides a seal between a first compartment defined between a first side of the bladder and the first end of the body and a second compartment defined between a second side of the bladder and the pipette (See Para. 0080 for discussion of how material from first bellows container 45 and second bellows container 65 remain distinct through use of a diver located at common opening within a common opening or a tip).
	With respect to claim 22, Koptis discloses that the bladder is arranged to move in a direction away from the first end of the body to draw a volume of liquid into the pipette tip in response to a first applied pressure (See Para. 0081).
	With respect to claim 23, Koptis discloses that the bladder is arranged to move in a direction toward the first end of the body to transfer a volume of liquid out of the pipette tip, in response to a second applied pressure (See Para. 0081).
	With respect to claim 24, Koptis discloses that at least a portion of the bladder is arranged to accommodate a volume of liquid in response to the first applied pressure (See Paras. 0073-0076 and 0081).
	With respect to claim 25, Koptis discloses that the volume of liquid drawn into the pipette tip is proportional to an amplitude of the first applied pressure (See Para. 0081) (See claim interpretation section above for discussion of intended use recitations).
With respect to claim 34, Koptis discloses a pipette tip (cylindrical container 10, See Fig. 1 and Para. 0069) comprising:
	A body defining an inner volume (diametrical void 25) and having a first end (first end 10) and a second end (second end 20), the first end arranged to pass a liquid into and out of the pipette tip (first end of container body has an opening 42, See Para. 0069 and Fig. 1) and the second end for attachment to a pipette (twistable handle 100, See Para. 0075) and
	A bladder sealingly attached to the body, wherein the bladder includes a membranous sac in a collapsed configuration disposed in the inner volume (collapsible bellows 65, See para. 0070 and Fig. 1; applicant should note that the bellows takes the form of a collapsed configuration when it is compressed) and at least a portion of the inner volume arranged to accommodate a volume of liquid (See Para. 0081).

Claim(s) 1-7, 12-14, 22-25, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beroz et al (US 2013/0283884 A1).
	With respect to claim 1, Beroz discloses a pipette tip comprising:
	A body defining an inner volume and having first and second ends (a piptte tip 100 includes housing 112 (body) that defines an internal volume including passage 20 between ends 116,118 as shown in Fig. 9, See Para. 0052), the first end arranged to pass a liquid into and out of the pipette tip and the second end arranged for attachment to a pipette (pipette tip 100 draws fluid into and dispenses fluid out of via end 118 (first end) and end 116 (second end) connects to a pipette; See Fig. 9 and Paras. 0036 and 052); and
	A bladder sealing attached to the body, wherein the bladder includes a membranous sac (diaphragm 114) in a collapsed configuration disposed in the inner volume (diaphragm is attached to the housing 112 to form a fluid tight seal, See Fig. 9 and Para. 0052).
	With respect to claim 2, Beroz discloses the bladder is disposable in the inner volume of the body (See Fig. 9 and Para. 0052).
	With respect to claim 3, Beroz discloses that the bladder is arranged to cause a volume of liquid to be drawn into or expelled from the inner volume through the first end in response to a pressure gradient applied across the ladder (See Figs. 2, 9, 20, and Para. 0035-0036 and 0052).
	With respect to claim 4, Beroz discloses that the bladder is arranged to permit a volume of liquid to be drawn into the inner volume through the first end in response to a negative pressure gradient directed from the first end toward the second end and across the bladder, wherein the bladder is arranged to permit a volume of liquid to be expelled from the inner volume through the first end in response to a positive pressure gradient directed from the first end toward the second end and across the bladder (See Figs. 2, 9, and 20 and Paras. 0035-0037 and 0052).
	With respect to claim 5, Beroz discloses that the bladder has a first side and a second side, wherein the first side faces the first end of the body and wherein the negative pressure gradient is generated by drawing a vacuum on the second side (See Figs. 2, 9, and 20 and Para. 0035-36 and 0052).
	With respect to claim 6, Beroz discloses that the bladder is attached to the body at one of the first and second ends of the body (See Figs. 12 and 15 and Para. 0055).
	With respect to claim 7, Beroz discloses that the bladder is attached to the body at a location between the first and second ends of the body (See Fig. 9 and Para. 0052).
	With respect to claim 12, Beroz discloses that the bladder provides a seal between a first compartment defined between a first side of the bladder and the first end of the body and a second compartment defined between a second side of the bladder and the pipette (See Figs. 1 and 9 and Paras. 0035-37 and 0052).
	With respect to claim 13, Beroz discloses that the bladder provides a seal while liquid is drawn into the first compartment (See Figs. 2 and 9 and paras. 0035-37).
	With respect to claim 14, Beroz discloses that the sac is permanently attached to the body at a periphery thereof (See Fig. 9 and Paras. 0035 and 0052).
	With respect to claim 22, Beroz discloses that the bladder is arranged to move in a direction away from the first end of the body to draw a volume of liquid into the pipette tip in response to a first applied pressure (See Figs. 2 and 9 and Paras. 0035-37 and 0052).
	With respect to claim 23, Beroz discloses that the bladder is arranged to move in a direction toward the first end of the body to transfer a volume of liquid out of the pipette tip in response to a second applied pressure (See Figs. 2 and 9 and Paras. 0035-37 and 0052).
	With respect to claim 24, Beroz discloses that at least a portion of the bladder is arranged to accommodate a volume of liquid in response to the first applied pressure (See Figs. 2 and 9 and Paras. 0035-37 and 0052).
	With respect to claim 25, Beroz discloses that the volume of liquid drawn into the pipette tip is proportional to an amplitude of the first applied pressure (See Figs. 2 and 9 and Paras. 0035-37 and 0052).
With respect to claim 34, Beroz discloses a pipette tip comprising:
	A body defining an inner volume and having first and second ends (a piptte tip 100 includes housing 112 (body) that defines an internal volume including passage 20 between ends 116,118 as shown in Fig. 9, See Para. 0052), the first end arranged to pass a liquid into and out of the pipette tip and the second end arranged for attachment to a pipette (pipette tip 100 draws fluid into and dispenses fluid out of via end 118 (first end) and end 116 (second end) connects to a pipette; See Fig. 9 and Paras. 0036 and 052); and
	A bladder sealing attached to the body, wherein the bladder includes a membranous sac (diaphragm 114) in a collapsed configuration disposed in the inner volume (diaphragm is attached to the housing 112 to form a fluid tight seal, See Fig. 9 and Para. 0052), wherein the bladder and at least a portion of the inner volume are arranged to accommodate a volume of liquid (diaphragm and at least the passage 20 of the internal volume is used to drawn in or dispense fluid, See Para. 0035-36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beroz et al (US 2013/0283884 A1) in view of Kelly et al (USP 5,779,984).
Refer above for the disclosure of Beroz.
With respect to claim 15, Beroz discloses a second pipette tip comprising:
a second body defining a second inner volume and having third and fourth ends, the third end arranged to pass a liquid into and out of the second pipette tip and the fourth end arranged for attachment to a pipette (See Figs. 9-10 and Para. 0052-0054 for discussion of how the third end is arranged to pass a liquid into and out of the second pipette tip and the fourth end being arranged for attachment to a pipette); and 
a second bladder sealingly attached to the second body (See Figs. 9-10 and Paras. 0052-0054).
Beroz fails to disclose the specific combination of a first and second pipette tip, wherein the first and second pipette tips are nestable.
Kelly teaches the specifics of nestable pipette tips (refill pack 78 that uses nestable pipettes tips 20, See Fig. 9 and Col, 10, lines 39-58).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Beroz to include the pipette tip of claim 1 in combination with a second pipette tip as disclosed by Kelly, in order to gain the advantage of storing tips in a refill pack that allows for maximized internal storage by nesting of the pipette tips.
With respect to claim 16, the combination of Beroz and Kelly teaches that the second bladder is disposable in the second inner volume (See Figs. 9-10 and Paras. 0052-0054 of Beroz and Fig. 9 of Kelly).
	With respect to claim 17, the combination of Beroz and Kelly teaches that the first pipette tip is nested on top of the second pipette tip (See Fig. 9 and Col. 10, lines 39-58 of Kelly for discussion of how the first pipette tip 20 is nested on top of the second pipette tip 20 inside the refill pack 78).
	With respect to claim 18, the combination of Beroz and Kelly teaches that the second bladder is adjacent to the body of the first pipette tip when the first pipette tip is nested on top of the second pipette tip (See Fig. 9 and Col. 10, lines 39-58 of Kelly for discussion of how the first pipette tip 20 is nested on top of the second pipette tip 20 inside the refill pack 78).

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach the inclusion of a pipette shell within the body of the pipette that is receptive of the bladder in response o an applied pressure (claim 8).

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. Applicant argues that neither Koptis of Beroz teach the inclusion of a membranous sac in a collapsed configuration disposed in the inner volume.   The examiner disagrees with this assertion because applicant has not defined the membranous sac separately from the bladder (appears to be the same embodiment in the figures), and thus, the membranous sac disclosed in both Koptis and Beroz (bellows and diaphragm, respectively), are both depicted to be disposed within a pipette tip and are able to be positioned in a collapsed position.  In response to applicant's argument that the membranous sacs of the prior art fail to teach a collapsed position, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        July 24, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796